869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert G. LOUDON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-1746.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner Loudon seeks review of a decision of the Tax Court sustaining the Commissioner's determination that petitioner's 1982 tax payment was deficient.  The controversy centers around petitioner's contention that a stipend he received from Memphis State University was not includable in his gross income for the year in question.


3
Upon consideration, we find that the Tax Court's factual determinations were not clearly erroneous.  There is evidence in the record which supports the Commissioner's claim that the stipend was given in exchange for part-time teaching services and that financially independent students could have obtained the same degree sought by petitioner without having to teach.  These factors remove the amount of the stipend from the exempted category.


4
Accordingly, the decision of the Tax Court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.